COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 EX PARTE: VICTOR MANUEL                                      No. 08-15-00189-CR
 MAGUREGUI,                                    §
                                                                 Appeal from the
                             Appellant.        §
                                                          County Criminal Court No. 2
                                               §
                                                            of El Paso County, Texas
                                               §
                                                               (TC# 20140C11398)
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until October 29, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 29, 2015.

       IT IS SO ORDERED this 1st day of October, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.